
	
		II
		110th CONGRESS
		1st Session
		S. 1227
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2007
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to establish carbon dioxide
		  new source performance standards for new coal-fired electric generating
		  units.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Clean Coal Act of
			 2007.
		2.FindingsCongress finds that—
			(1)fossil fuel-fired
			 power plants are the largest source of carbon dioxide emissions in the United
			 States, releasing approximately 2,500,000,000 tons of heat-trapping carbon
			 dioxide in 2004;
			(2)United States
			 power plants are responsible for nearly 40 percent of the carbon dioxide
			 emissions of the United States;
			(3)coal power plants
			 are responsible for producing approximately 30 percent of United States annual
			 carbon dioxide emissions;
			(4)according to the
			 National Energy Technology Laboratory of the Department of Energy—
				(A)over 150 new
			 coal-fired electric generating units are proposed to be constructed in the
			 United States, which would produce 96 gigawatts of new electric generating
			 capacity; and
				(B)if the units
			 described in subparagraph (A) are constructed, the units would produce—
					(i)an
			 incremental increase of 500,000,000 tons of carbon dioxide per year from the
			 production by the power sector in the United States as in existence on the date
			 of enactment of this Act; and
					(ii)an
			 estimated 30,000,000,000 additional tons of carbon dioxide over the course of
			 the useful lives of the units;
					(5)once completed,
			 power plants often operate for 50 years or more;
			(6)in August 2006,
			 Xcel Energy announced a project for generating electricity from coal that will
			 use available technology to capture carbon dioxide and store the carbon dioxide
			 underground;
			(7)designing and
			 building power plants to achieve lower carbon dioxide emissions is far less
			 expensive and more efficient than retrofitting conventional power plants that
			 have excessive carbon dioxide emissions;
			(8)on February 26,
			 2006, the Administrator of the Environmental Protection Agency published final
			 emission standards for new fossil fuel-fired electric utility steam generating
			 units and improperly failed to include emission standards for heat-trapping
			 carbon dioxide;
			(9)in 2006, the
			 Energy Information Administration forecast that annual carbon dioxide pollution
			 from power plants will increase by 1,100,000,000 tons between 2004 and
			 2030;
			(10)the projected
			 increase in annual carbon dioxide pollution from power plants in 2030 is
			 equivalent to the annual carbon dioxide emissions from 196,000,000 cars;
			(11)global
			 temperatures increased an average of 1.4 degrees Fahrenheit during the 21st
			 century, which contribute to—
				(A)melting
			 glaciers;
				(B)disappearing
			 species;
				(C)more extreme
			 weather patterns, including heat waves in 2006 that killed more than 200
			 Americans, including more than 160 Californians; and
				(D)more intense
			 hurricanes;
				(12)the temperature
			 of the Earth is now the highest it has been in the past 12,000 years, and is
			 only 1.8 degrees Fahrenheit cooler than the maximum temperature of the past
			 1,000,000 million years; and
			(13)unless
			 significant action is taken today to reduce emissions, the Earth could warm
			 between 5 and 9 degrees Fahrenheit causing the ice sheets to melt, sea levels
			 to rise, and flooding to occur.
			3.Carbon dioxide
			 new source performance standards for new coal-fired electric generating
			 unitsSection 111 of the Clean
			 Air Act (42 U.S.C. 7411) is amended by adding at the end the following:
			
				(k)Carbon dioxide
				standards of performance for affected units
					(1)Definition of
				affected unitIn this
				subsection, the term affected unit means a new coal-fired electric
				generating unit (including a cogeneration facility) that commences construction
				on or after April 26, 2007.
					(2)Emissions
				limitationEach affected unit shall meet, without interruption
				throughout the lifetime operation of the affected unit, a standard of
				performance that, at a minimum, requires the affected unit to produce not more
				than 285 pounds of carbon dioxide per megawatt-hour for supply to the
				grid.
					(3)Revisions
						(A)In
				generalNot later than January 1, 2012, and every 5 years
				thereafter, the Administrator shall revise the carbon dioxide standard of
				performance established under paragraph (2) to reduce the maximum rate of
				carbon dioxide emissions if a reduced level is achievable through the
				application of the best technological system of continuous emission reduction
				demonstrated at the time of the revision.
						(B)PublicationThe
				revision (or determination that a reduced level is not achievable) shall be
				published in the Federal Register (after notice and opportunity for public
				comment) not later than the deadline required, and shall be considered final
				agency action, under section 307(b)(1).
						(4)Injection into
				geological formationsCarbon dioxide that is injected into a
				geological formation in a manner that prevents the release of the carbon
				dioxide into the atmosphere, as determined by the Administrator, shall not be
				counted as carbon dioxide emissions discharged from an affected unit for
				purposes of meeting the carbon dioxide standard of performance under this
				subsection.
					.
		
